Citation Nr: 1519804	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  10-43 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to a rating in excess of 10 percent for low back pain with degenerative joint disease (DJD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1987 to July 1990.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran's low back pain with DJD is manifested by no more than slight limitation of motion (forward flexion to at least 85 degrees, with slight discomfort and combined range of motion of at least 220 degrees, with no more than mild discomfort); muscle spasm (reported by the Veteran) was not clinically noted..


CONCLUSION OF LAW

A rating in excess of 10 percent for low back disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in December 2007, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  He has received the generic-type notice required in claims for increase.  It is not alleged that notice was less than adequate.

The Veteran's pertinent VA medical records have been secured.  He was afforded adequate VA examinations.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On VA examination of the spine in December 2007, the Veteran reported his low back pain was more constant and radiated to the right buttock and hip region with certain types of activities.  It was noted he took medication for pain.  He did not report any incapacitating episodes, and the examiner noted there was no evidence of any neurological sequelae.  Examination found that forward flexion was to 85 degrees, with mild discomfort; extension was to 25 degrees with some mild reproducible discomfort; and the Veteran was able to right and left lateral bend or twist to 30 degrees with minimal discomfort.  There were no paraspinal musculature spasms; there was some mild tenderness to palpation on the right side of the paraspinal musculature region into the right buttock.  The impression was mild degenerative disc disease of the lumbar spine with facet joint arthropathy with radiation to the right buttock.  The examiner noted there was no additional functional impairment due to pain, weakness, fatigability, incoordination or flare-ups.  

A February 2008 addendum shows that since mild degenerative disc disease could not be established radiographically, the Veteran's main difficulties related to a chronic, mechanical low back strain.  

VA outpatient treatment records show that in June 2010, the Veteran complained of back pain.  He described a shooting pain with muscle spasms.  Examination showed he had normal gait.  There was tenderness to palpation in the lower back.  Lower extremity strength was normal, and sensation was intact.  Similar findings were noted in July 2010.  The next month, the Veteran stated his pain was worse after walking or being on his feet for a long time.  Examination showed 5/5 strength in the lower extremities.  Straight leg raising was negative.  Sensation was positive.  The assessment was low back pain, likely secondary to DJD.  Conservative measures were to be continued.  In September 2010, the Veteran was seen for a physical therapy evaluation and it was noted that all spinal motions caused pain.  The Veteran had decreased lower extremity strength.

On August 2012 VA examination of the spine, the Veteran reported he had flare-ups of pain that made it hard to get out of bed.  Examination found forward flexion to 80 degrees, extension to 30 degrees, lateral flexion to 25 degrees, bilaterally, and rotation to 30 degrees, bilaterally.  It was noted that there was pain at each endpoint of motion.  The Veteran was able to perform three repetitions of motion with no additional limitation of motion.  There was no further functional loss after repetitive use.  There was tenderness to palpation, but no guarding or muscle spasm.  Lower extremity strength was 5/5.  No muscle atrophy was noted.  Reflexes were 2+ at the knees and ankles.  A sensory examination was normal, and straight leg raising was negative.  There was no radicular pain.  The diagnosis was mechanical low back pain with DJD.  The examiner indicated that the Veteran's thoracolumbar spine condition did not impact on his ability to work.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

This analysis is undertaken with consideration of the possibility that staged ratings may be warranted for different time periods, if warranted by facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the General Rating Formula for Diseases and Injuries of the Spine, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Notes 1 and 2.

Both VA examinations conducted during pendency of the instant claim found no than slight limitation of motion of the lumbar spine.  Neither examination found forward flexion limited to 60 degrees or less or combined range of motion limited to 120 degrees or less.   Although the Veteran has reported radiating pain (and on one occasion that he had had spinal muscle spasm), separately ratable neurological symptoms warranting a seaparte rating and muscle spasms have not been clinically noted.  There is no indication that the disability causes a gait impairment.  August 2012 VA examination found pain only at the end of range of motion, and only forward flexion reflected any actual  reduction in motion.  The examiner also found there was no additional functional loss after repetitive use testing (i.e., on use).  The symptoms and related functional impairment the Veteran describes in his own reports do not satisfy (or approximate) the schedular criteria for a rating in excess of 10 percent for the low back disability.  

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all identified symptoms and impairment associated with the low back disability are encompassed by the schedular criteria for the ratings now assigned.  The Veteran has not alleged any impairment of function that is not encompassed by schedular criteria.  Therefore, the schedular criteria are not inadequate (and none is evident from the record), and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the August 2012 VA examiner opined that the Veteran's low back disability does not impact on employment; the matter of entitlement to a total disability rating based on individual unemployability due to service connected disability is not raised in the context of this claim.

Accordingly, the Board concludes, that the preponderance of the evidence is against this claim, and the appeal in the matter must be denied.  


ORDER

A rating in excess of 10 percent for low back pain with DJD is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


